Joseph Jay as Assignee to his Father Thomas Jay of Hiugham Carpenter plaint. agt Richard Wharton of Boston Merchant Defendt for witholding a debt to the value of twenty five pounds in money or thereabout due for land in Boston according to the apprizement of mr John Saffin mr John Sunderland & Deacon Henry Allen as by a writeing bearing date the .12th day of July. 1673. Subscribed by them doth more fully & largely appeare with all other due damages according to Attachmt Dat. Aprill: 21° 1675 . . . the Jury . . . founde a speciall verdict vizt that if the mony in mr Richd Whartons hand extended upon by the Marshall bee legally sd to bee mr Jayes though not deliverd to him then wee finde for the Defendt costs of Court; but if not wee finde for the plaint, twenty two pounds ten Shillings in money damage & costs of Court. The Magistrates on consideracion of this verdict declare for the plaint, the Defendt appealed from this judgemt unto the next Court of Assistants & himselfe principall in £.44. Sampson Sheafe & Tho: Bendish Sureties in £22. apeice acknowledged themselves respectiuely bound to . . . prosecute his appeale . . .
[ Attachments, appraisals, assignments and bill of costs are in S. F. 1376.1, 3,5, 6. Wharton’s Reasons of Appeal have not been preserved. Joy’s answer (S. F. 1376.4) follows:
Joseph Joy assignee to his Father his answer to mr Richard Whartons Reason of Apple from the Judgmt of the County Court held in Boston Aprill 27th 1675
First whereas he alleadgeth that it was not made Evident that Joy or any authorized by him did legally alienate the land mentioned in the Attachmt
Answ: mr Wharton owned in Court the apprizmt of the land giuen in vnder the hand[es] of Deacon Allin And mr Jn° Saffin and mr John Sunderland wch was a sufficient Evidence and needed noe further proofe And the said Allin Saffin & Sunderland awarded the present plantiffe to pay the money mentioned in the attachmt And if any man haue land or other estate deliuered vnto him by Execution such deliuery makes him suffiently capable to giue a legall Conveyance as the land in question was And therfore not to trouble the Court wth a long preamble *578the defendt doth humbly conceue this honrd Court & Jury will see noe cause to reverse the Judgmt of the former Court but rather to Confirme the same The Issue whereof hee leaues to the wisdome & prudence of that hond Court and subscribes himselfe yr humble Sert
Joseph Joy
At tbe Court of Assistants (Records, i. 48) the Jury reversed the former judgment and awarded Wharton 52s Id costs.]